Mr. Justice Hand delivered the opinion of the court: The first day of the October term, 1900, of the Appellate Court for the First District was Tuesday, October 2. Twenty days having intervened between the last day of the term of the circuit court at which the judgment appealed from was entered and the sitting of the court to which the appeal was taken, a transcript of the record of said judgment should have been filed in the office of the clerk of the Appellate Court on or before October 3. (Rev. Stat. chap. 110, sec. 72.) The stipulation of the parties did not excuse the appellants from a compliance with the statute in that regard. By reason of the filing of the appeal bond in the office of the circuit clerk on the 17th day of October and a short record in the office of the clerk of the Appellate Court on the 18th day of October the Appellate Court acquired jurisdiction in said cause, and said court might rightfully dismiss said appeal at any time thereafter for a failure to file a transcript of the record in said court in time. (Reynolds v. Perry, 11 Ill. 534.) The appellants are estopped from objecting to the jurisdiction of the Appellate Court by reason of defects in their own appeal bond. (1 Ency. of Pl. & Pr. 1002.) The statute expressly authorized the Appellate Court, upon the dismissal of the appeal for failure to file a transcript of the record as required by law, to enter judgment against the appellants for not more than ten per cent damages on the amount of the judgment appealed from. (Rev. Stat. chap. 110, sec. 73.) This court will not review the exercise of such power unless it appears, which it does not from this record, that such power has been abused. Baker v. Prebis, 185 Ill. 191. We find no error in this record. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.